Detailed Action
This is the original office action for US application number 16/785,860. Claims are evaluated as filed on February 28, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Numbers 15/470,240, 14/012,286, 11/480,648, 11/478,788, and 11/478,790, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application Numbers 15/470,240, 14/012,286, 11/480,648, 11/478,788, and 11/478,790, fail to provide adequate support for the second segment includes a first cutting guide and a second cutting guide unitarily formed therein in claim 2 lines 12-13, the longest direction of the slot is orthogonal to the pivot axis in claim as-filed 4/renumbered 5 lines 1-2, a monolithic second segment in claim 16 line 4, and the first cutting guide and the second cutting guide are unitarily formed in the second segment in claim 19 lines 1-2.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 2-15, the specification appears to lack proper antecedent basis for the second segment includes a first cutting guide and a second cutting guide unitarily formed therein in claim 2 lines 12-13. That is, such does not appear to be described in the specification, shown in the drawings, or originally claimed. Thus, the specification fails to provide proper antecedent basis for the second segment includes a first cutting guide and a second cutting guide unitarily formed therein in claim 2 lines 12-13.
As to claim as-filed 4/renumbered 5, the specification appears to lack proper antecedent basis for the longest direction of the slot is orthogonal to the pivot axis in lines 1-2. That is, such does not appear to be described in the specification, shown in the drawings, or originally claimed. Thus, the specification 
As to claims 16-21, the specification appears to lack proper antecedent basis for a monolithic second segment in claim 16 line 4. That is, such does not appear to be described in the specification, shown in the drawings, or originally claimed. Thus, the specification fails to provide proper antecedent basis for the monolithic second segment in claim 16 line 4.
As to claim 19, the specification appears to lack proper antecedent basis for the first cutting guide and the second cutting guide are unitarily formed in the second segment in lines 1-2. That is, such does not appear to be described in the specification, shown in the drawings, or originally claimed. Thus, the specification fails to provide proper antecedent basis for the first cutting guide and the second cutting guide are unitarily formed in the second segment in lines 1-2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 2-15, the second segment includes a first cutting guide and a second cutting guide unitarily formed therein in claim 2 lines 12-13 appears to be new matter. That is, such does not appear to be described in the specification, shown in the drawings, or originally claimed. Thus, the second segment includes a first cutting guide and a second cutting guide unitarily formed therein in claim 2 lines 12-13 constitutes new matter.
As to claim as-filed 4/renumbered 5, the longest direction of the slot is orthogonal to the pivot axis in lines 1-2 appears to be new matter. That is, such does not appear to be described in the specification, shown in the drawings, or originally claimed. Thus, the longest direction of the slot is orthogonal to the pivot axis in lines 1-2 constitutes new matter.
As to claims 16-21, a monolithic second segment in claim 16 line 4 appears to be new matter. That is, such does not appear to be described in the specification, shown in the drawings, or originally claimed. Thus, the monolithic second segment in claim 16 line 4 constitutes new matter.
As to claim 19, the first cutting guide and the second cutting guide are unitarily formed in the second segment in lines 1-2 appears to be new matter. That is, such does .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
With respect to the claims dated February 28, 2020, misnumbered claim 3, i.e. the second claim 3 as filed, been renumbered claim 4 and as filed claim 4 has been renumbered claim 5.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2, 3, as-filed second 3/renumbered 4, as-filed 4/renumbered 5, 6-10, and 12-21 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Singhatat et al. (US 2005/0075641, hereinafter “Singhatat”).
As to claims 2, 6-10, 12, 13, and 15, Singhatat discloses a cutting block (Figs. 19-22) capable of use in a bone osteotomy procedure (Figs. 19-22, ¶s 91-93), the cutting block comprising: a first segment (506, 504) capable of being affixed to a bone portion (via pins 518, Figs. 19-22); and a second segment (530) capable of being adapted to be affixed to the bone portion (via 350 and the first segment, Figs. 19-22); wherein the first and second segments are capable of pivotally connecting together (to achieve angle 526, Fig. 21, ¶92 and about axis 522, Fig. 20, ¶92) by a pivot portion (520) such that the first and second segments are capable of rotating with respect to one another (to achieve angle 526, Fig. 21, ¶92 and about axis 522, Fig. 20, ¶92) about a pivot axis (522 and to achieve angle 526, Figs. 19-21) extending through the pivot portion transverse to a longitudinal axis (the central vertical axis along the bone) of the bone portion (Fig. 20 shows the pivot axis 522 is transverse to the vertical axis along claim 3, Singhatat discloses that each of the first segment and the second segment includes a bridge portion (horizontally central portion on the right side as shown in Fig. 19) and an arm portion (portion extending to the left of the bridge portion as shown in Fig. 19) projecting transversely to the bridge portion (Fig. 19) such that the recess is defined between the arm portions of the first segment and the second segment to one side of the bridge portions (Fig. 19). As to claim as-filed second 3/renumbered 4, Singhatat discloses that the arm portion of the first segment extends parallel to the pivot axis away from the bridge portion of the first segment (Figs. 20-22) and the arm portion of the second segment extends parallel to the pivot axis away from the bridge portion of the second segment (Figs. 20-22). As to claim 6, Singhatat discloses that the first and second segments are capable of being spaced apart from claim 7, Singhatat discloses that the pivot portion includes a pivot pin (520, Figs. 20 and 21, ¶92) about which the first and second segments are capable of rotating (Figs. 20 and 21, ¶92). As to claim 8, Singhatat discloses that the first and second cutting guides are spaced from one another along the longitudinal axis (Fig. 21). As to claim 9, Singhatat discloses that the first and second segments are capable of being affixed to the bone portion by respective fixation pins (as defined, 518s, 350, Figs. 19-22). As to claim 10, Singhatat discloses that each of the first and second segments includes at least one hole (516s, 528, Figs. 21 and 22) capable of use for receiving the respective fixation pins (Figs. 19-22, ¶s 91 and 93). As to claim 12, Singhatat discloses that the bone portion is an anterior portion of a proximal portion of a tibia (Figs. 19-22, ¶100). As to claim 13, Singhatat discloses that the first and second cutting guides are oriented substantially parallel to one another (Fig. 20). As to claim 14, Singhatat discloses that the first and second cutting guides are positioned on the second segment on opposite sides of the longitudinal axis from one another (Fig. 20 shows 532 positioned on the left side of the longitudinal axis and the upper surface of 530 positioned on the right side of the longitudinal axis). As to claim 15, Singhatat discloses that the first segment includes a third cutting guide surface (top surface of 506 as shown in Figs. 20 and 22).
Singhatat does not expressly disclose that the first cutting guide and the second cutting guide that appear to be unitarily formed in the second segment are unitarily formed therein.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify/clarify that the first cutting guide and the second cutting 

As to claim as-filed 4/renumbered 5, the combination of Singhatat discloses that a longest direction of the slot appears to be orthogonal to the pivot axis, i.e. is generally orthogonal (in as much as Applicant’s, Fig. 20). 
The combination of Singhatat does not expressly disclose that a longest direction of the slot is orthogonal to the pivot axis. 
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the longest direction of the slot that appears to be orthogonal to the pivot axis of Singhatat as orthogonal to the pivot axis, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a tibial cutting slot (Singhatat Figs. 19-22).

As to claims 16-21, Singhatat discloses a cutting block (Figs. 19-22) capable of being affixed to bone (Figs. 19-22, ¶s 91-93) capable of use in a bone osteotomy procedure (Figs. 19-22, ¶s 91-93), the cutting block comprising: a first segment (506, 504); and a second segment (530) that appears to be monolithic (in as much as Applicant’s, Figs. 20-22) capable of being pivotally connected to the first segment (to claim 17, Singhatat discloses that each of the first and second segments includes at least one hole (516s, 528, Figs. 21 and 22) capable of use for receiving the respective fixation pins (Figs. 19-22, ¶s 91 and 93). As to claim 18, Singhatat discloses that the first and second segments are capable of being spaced apart from one another along a longitudinal axis of a bone portion when the first and second segments are affixed to the bone portion (Fig. 21). As to claim 19, Singhatat discloses that the first cutting guide and the second cutting guide appear to be unitarily formed in the second segment (in as much as Applicant’s, Figs. 20-22). As to claim 20, Singhatat discloses that the first and second segments are capable of being affixed to the bone portion by respective fixation pins (as defined, 518s, 350, Figs. 19-22). As to claim 21, Singhatat discloses that a longest direction of the slot is substantially orthogonal to the pivot axis (Fig. 20).
Singhatat does not expressly disclose that the second segment that appears to be monolithic is monolithic. As to claim 19, Singhatat does not expressly disclose that the first cutting guide and the second cutting guide appear to be unitarily formed in the second segment are unitarily formed in the second segment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify/clarify that the second segment that appears to be monolithic with the first cutting guide and the second cutting guide appearing to be unitarily formed in the second segment as disclosed by Singhatat is a monolithic second segment with the first cutting guide and the second cutting guide unitarily formed in the second segment, since forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art and such appears to be shown (Singhatat Figs. 19-22).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775